Exhibit 99.1 News Release Copano Energy, L.L.C. Contacts: Carl A. Luna, Senior Vice President and CFO Copano Energy, L.L.C. 713-621-9547 Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY MAINTAINS QUARTERLY CASH DISTRIBUTION HOUSTON – January 13, 2010 — Copano Energy, L.L.C. (NASDAQ: CPNO) announced today a cash distribution for the fourth quarter of 2009 of $0.575 per unit, or $2.30 per unit on an annualized basis, for all of its outstanding common units.This distribution is equal to Copano’s distribution for the third quarter of 2009 and will be payable on February 11, 2010, to holders of record of common units at the close of business on February 1, 2010. “Copano has elected to maintain its $0.575 quarterly distribution to unitholders.We are encouraged by the outlook for commodity prices, as well as opportunities for new volume growth in2010,” said Bruce Northcutt, President and Chief Executive Officer of Copano Energy. This release serves as qualified notice to nominees under Treasury Regulation Sections 1.1446-4(b)(4) and (d).Please note that 100% of Copano’s distributions to foreign investors are attributable to income that is effectively connected with a United States trade or business.Accordingly, all of Copano’s distributions to foreign investors are subject to federal income fax withholding at the highest effective tax rate for individuals or corporations, as applicable.Nominees, and not Copano, are treated as the withholding agents responsible for withholding on the distributions received by them on behalf of foreign investors. Houston-based Copano Energy, L.L.C. is a midstream natural gas company with operations in
